The following correspondence addresses the After-Final response submitted on January 20, 2021, where the amendments have not been entered.  	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The objection to claims 4 and 11 would still be maintained due to more art that can be applied to claim 1. 

Claim Rejections - 35 USC § 102
Claim(s) 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auroa Fine Chemicals (STN search Registry No. 1970656-04-2, August 10, 2016). 
The reference teaches the species cited below:

    PNG
    media_image1.png
    190
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    210
    media_image2.png
    Greyscale
  , see STN search answer 32 of 84, p. 40. Therefore, said claims are anticipated. 
	Applicant traverses the rejection by stating “Claims 1 and 17 are amended to recite the proviso that "when R1 is Br, R3 is H, R4 is Me, and R5 is H or Me, then R2 is not isopropyl." This is not persuasive because the claim 1, prior to the rejection stated, 
“
    PNG
    media_image3.png
    139
    593
    media_image3.png
    Greyscale
” 
However, the rejection of claims 1 and 17 would be overcome by the claim amendments submitted on January 20, 2021. However, Applicant should review the search on file because there are many more 102 and 103 references that can be applied to at least claim 1.
	Applicant also disagrees with the paragraph cited by the Examiner with regards to the species election and the 102 rejection:
Claims 2, 18 and 19 no longer read upon the cited specie in the art rejection above. The MPEP- 803.02 states, “If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species.” 

This is correct. The Examiner will extend the examination to determine the patentability of the Markush claim. As also noted in MPEP-803.02: “If the elected species is found to be unpatentable, the provisional election will be given effect and all other claims to species will be withdrawn from consideration. If the elected species is found to be allowable, the search will be expanded by the Examiner to consider additional species and subgenera within the generic formula until:
I.    An art rejection can be made, or
II.    The genus claim is found to lack unity of invention, or
III.    The claims have been searched in their entirety.”

The Examiner is not required to examine all the non-elected species in a Markush group, even upon expanding the search. The search is expanded and the most relevant reference is cited. Therefore, the claims which read upon the non-elected species are withdrawn from consideration.


Conclusion
Claims 4 and 11 are free of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624